DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 01/08/2021.
Claims 1-9 and 11-20 are pending of which claims 1-7 have been withdrawn previously and claim 10 is canceled.
Claims 1-9 and 11-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the combination of Langley, Russell, and He fails to disclose or teach all of the features found in claims 8 and 19, as amended above. Namely, the combination of Langley, Russell, and He fails to disclose or teach capturing by a camera on the first user’s mobile computing device an image or video of the first user making a facial gesture; receiving by the server the image or video of the first user from the first user’s mobile computing device; comparing by the server the facial gesture made by the first user in the image or video with the first user’s personal information; and verifying by the server that the first user is a live, real person based on the analyzed changes in blood volume of the first user and the comparison of the first user’s facial gesture with the first user’s personal information
Examiner fully considers Applicant’s position, but respectfully disagree because Langley discloses,
“After receiving the capture request message, the RA device 12 continues by displaying the biometric modality to be captured on the screen 22, and by notifying the user of any indirect instructions included in the selected at least one illumination instruction. In the exemplary embodiment the RA device 12 notifies the user of any indirect instructions by displaying them on the screen 22 for the user to see. Next, the requesting user continues by reading the screen 22 and capturing biometric data 50 corresponding to the determined biometric modality with the RA device 12. When indirect instructions are also displayed on the screen 22, the user captures the biometric data while executing the indirect instructions.
After receiving the captured biometric data, the HAC system 16 continues processing by determining whether the requesting user is a live user 52 by comparing the illumination characteristics (CICs) of the captured biometric data against the illumination characteristics (EICs) expected to result from directing the illumination of the biometric data. More specifically, the HAC system 16 continues by determining the first 38-1, second 38-2, and third 38-3 expected differences, and separating the captured biometric data component from the CICs in each photographic image to determine the first 40-1, second 40-2, and third 40-3 captured differences. After determining the expected and captured differences, the HAC system 16 continues by comparing the first expected difference 38-1 against the first captured difference 40-1, the second expected difference 38-2 against the second captured difference 40-2, and the third expected difference 38-3 against the third captured difference 40-3. When the result of each comparison is determined to constitute a match, the requesting user is determined to be a live user. When the result of each comparison does not constitute a match, the requesting user is determined to be an imposter and the HAC system 16 continues processing by transmitting a message 54 to the SP system 14 indicating the user is an imposter and is not authenticated. Next, processing ends 56.” (In at least Pars. 50, 52)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Langley discloses “capturing by a camera on the first user’s mobile computing device an image or video of the first user making a facial gesture; receiving by the server the image or video of the first user from the first user’s mobile computing device; comparing by the server the facial gesture made by the first user in the image or video with the first user’s personal information; verifying by the server that the first user is a live, real person based on the analyzed changes of the first user and the comparison of the first user’s facial gesture with the first user’s personal information; authenticating the transaction by the server.”
Neither Langley nor Russell specifically disclose emitting light, by a light source on the first user’s mobile computing device toward first user’s blood vessels; measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the first user’s blood vessels; and analyzing, via a processor on the server, the changes in blood volume based on the light reflection data from the first user’s mobile computing device; storing data of the analyzed changes in blood volume of the first user on a non-transitory storage medium of the server.  He discloses,
“PPG data is data optically obtained via a plethysmogram, a volumetric measurement of the vasculature. PPG data can be obtained using an optical device which illuminates the skin and measures changes in light absorption. With each cardiac cycle the heart pumps blood resulting in a pressure pulse wave within the vasculature. This causes time-varying changes in the volume of the vasculature. The changes can be detected, for example, by illuminating the skin with light from a light-emitting diode (LED) and then measuring the amount of light either transmitted or reflected to a detector such as a photodiode. Each cardiac cycle is therefore represented as a pattern of crests and troughs. The shape of the PPG waveform differs from subject to subject, and varies with the location and manner in which the waveform is recorded.” (In at least Par. 52)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, He discloses emitting light, by a light source on the first user’s mobile computing device toward first user’s blood vessels (Figs. 42; Pars. 52, 58, 63-64, 269-272); measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the first user’s blood vessels (Abstract, Figs. 1A-C, 42; Pars. 52, 63-64, 269-272); and analyzing, via a processor on the server, the changes in blood volume based on the light reflection data from the first user’s mobile computing device (Figs. 42; Pars. 52, 63-64, 269-272); storing data of the analyzed changes in blood volume of the first user on a non-transitory storage medium of the server (Pars. 88, 250).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the capturing, measuring and analyzing of a user’s biometric using light sources of the user’s device during a purchase payment transaction (Abstract, Figs. 3-5; Pars. 36, 50) of Langley, Russell in view of emitting light, by a light source on the first user’s mobile computing device toward first user’s blood vessels (Figs. 42; Pars. 52, 58, 63-64, 269-272); measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the first user’s blood vessels (Abstract, Figs. 1A-C, 42; Pars. 52, 63-64, 269-272); and analyzing, via Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Examiner Comments
Claim 13 recites “wherein the personal information comprises credit cards, debit cards, gift cards, and/or pre-paid cards.”  Claims 14 and 20 recites “wherein the analyzed changes in blood volume comprises a photoplethysmography (PPG) measurement.”  Claim 17 recites “wherein the reward comprises a financial reduction in the amount owed by the first user to the retailer user during the payment transaction, the financial reduction is determined based on the number of friends or followers associated with the first user’s social media accounts and the amount of the payment request.” Each describes characteristic of personal information, measurement and reward, respectively.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The respective Parent Application No. 15/082,924 and the respective Provisional Applications 62/138,833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The respective Parent Application No. 15/082,924 and the respective Provisional authenticating the transaction by the server.” (Claims 8 and 19).
The disclosure of the respective Parent Application No. 15/082,924 and Provisional Applications 62/138,833, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the present application does not gain the benefit of priority to Parent Application No. 15/082,924 and Provisional Applications 62/138,833.
MPEP 201.11 (I) (B) states:
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application; In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); and Chromalloy American Corp. v. Alloy Surfaces Co., Inc., 339 F. Supp. 859, 874, 173 USPQ 295, 306 (D. Del. 1972).

Therefore, as the present application is a CIP/CON of the prior-filed applications, Parent Application No. 15/082,924 and the respective Provisional Applications 62/138,833, claims 1-9 and 11-20 are not supported by the disclosure of those applications, the current claims 8-20 of the present application do not receive priority to the filing dates of Parent Application No. 15/082,924 and the respective Provisional Applications 62/138,833.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “authenticating the transaction by the server.”  Although the Applicant’s Specification discloses,
“The first user may then confirm and complete the payment transaction through the mobile computing device 110, as shown in block 350. In some examples, the first user may employ the user interface 230 and the article of manufacture 160 to monitor each item on the bill, calculate a tip for the bill, enter an additional amount on the bill, such as a tip, and then pay the bill from the first user's mobile computing device 110. In addition to entering the unique identifier on the user interface 230 of the mobile computing device 110 in order to allow the user access to a hidden interface on the article of manufacture 160, the first user's photo may be taken using the camera 210 of the mobile computing device 110. As a result, a real human face may be differentiated from an attempt to spoof the article of manufacture 160 using, for example, a photograph or video of a face. If the user is verified as being a real person through the input of his/her unique identifier and the image of the user, the article of manufacture 160 may authenticate and complete the online payment transaction.” (PGPub, Pars. 43 as similarly in 57)
The Applicant’s Specification is silent of the language and does not describe how the server is authenticating the transaction.  Therefore, the claim recites functional language but does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 19 are also rejected based on the same rational as it recites similar limitation.
Claims 9, 11-18 and 20 are all rejected as each depend on claims 8 and 19 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 19 recites “the first user's mobile computing device,” “the changes in blood volume,” Claim 15 recites “the second user's mobile computing,” “the changes in blood volume.”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 9, 11-18 and 20 are all rejected as each depend on claims 8 and 19 respectively.
Claims 8 and 19 recites “transmitting from the server to the first user's mobile computing device a request to perform a transaction… authenticating the transaction by the server.”  The claim is unclear to one of ordinary skilled because although there is a request to perform a transaction, there is no actual transaction being perform for the server to authenticate the transaction.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 9, 11-18 and 20 are all rejected as each depend on claims 8 and 19 respectively.
Claim 8 recites “receiving by a server a first user's personal information… capturing by a camera on the user's mobile computing device an image or video of the user making a facial gesture… comparing the facial gesture made by the user in the image or video with the user's personal information; verifying that the user is a live, real person based on the… comparison of the user's facial gesture with the user's personal information.”  The claim is unclear to one of ordinary skilled because the claim do not provide that the user’s personal information received includes a facial gesture that can be compared with the captured image or video of the user making a facial gesture.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 19 is also rejected based on the same rational as it recites the similar limitation.
Claims 9, 11-18 and 20 are all rejected as each depend on claims 8 and 19 respectively.
Claim 19 is indefinite because they it hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claim 19 is drawn to a product includes the recitation of “A non-transitory article of manufacture…” in claim 19.  On the other hand, evidence to support a position that claims are drawn to a process include:
Claim 19, “emitting light, by a light source on the user's mobile computing device toward the user's blood vessels,” “measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the user’s blood vessels,” “capturing by a camera on the user's mobile computing device an image or video of the user making a facial gesture,”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claim 19 is to be drawn to either a product or process.
Therefore, claim 19 is attempting to claim both an apparatus and the method steps of using the apparatus.  This causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Claim 20 is rejected as it depend on claim 19.
Claim 19 recites “emitting light, by a light source on the first user’s mobile computing device toward the user's blood vessels; measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the user’s blood vessels;… capturing by a camera on the user's mobile computing device an image or video of the user making a facial gesture.”  Those are limitations directed to user’s mobile computing device.  However, claim 19 is direct to “A non-transitory article of manufacture…cause a computing platform to implement a method.”  It is unclear to one of ordinary skilled if the claim is directed to a non-transitory article of manufacture or in combination with user’s mobile computing device.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected as each depend on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2013/0044920), Russell (US 2018/0176390) in view of He (US 2016/0302677).
With respect to claims 8 and 19, Langley discloses a computer-implemented method verifying the presence of a live, real person when performing a mobile transaction and a non-transitory article of manufacture having instructions stored thereon, which if executed, cause a computing platform to implement a method comprising (Figs. 1; Pars. 8, 25-26):
receiving by a server a first user’s personal information (Figs. 1; Pars. 6, 14, 21-22, 25-26, 28, 32);
transmitting from the server to the first user’s mobile computing device a request to perform a transaction, the request includes the unique identifier (Fig. 5; Pars. 49);
transmitting a request from the server to the first user’s mobile computing device to capture reflected light from the first user’s (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-50);
receiving by the server the light reflection data from the first user’s mobile computing device (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-52);
capturing by a camera on the first user’s mobile computing device an image or video of the first user making a facial gesture (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-52);
receiving by the server the image or video of the first user from the first user’s mobile computing device (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-52);
comparing by the server the facial gesture made by the first user in the image or video with the first user’s personal information (Figs. 4-5; Pars. 39-41, 52-54);
verifying by the server that the first user is a live, real person based on the analyzed changes of the first user and the comparison of the first user’s facial gesture with the first user’s personal information (Figs. 4-5; Pars. 39-41, 52-54);
authenticating the transaction by the server (Fig. 5; Pars. 53-54). 
Langley does not explicitly disclose generating by the server a unique identifier based on the first user’s personal information, nor transmitting a notification from the server to the first user’s mobile computing device prompting the first user to enter the unique identifier on the first user’s mobile computing device.  Russell disclose generating by the server a unique identifier based on the first user’s personal information (Fig. 12A; Par. 148), transmitting a notification Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Langley nor Russell specifically disclose emitting light, by a light source on the first user’s mobile computing device toward first user’s blood vessels; measuring, by a photodiode on the first user’s mobile computing device data related to light reflected off of the first user’s blood vessels; and analyzing, via a processor on the server, the changes in blood volume based on the light reflection data from the first user’s mobile computing device; storing data of the analyzed changes in blood volume of the first user on a non-transitory storage medium of the server.  He discloses emitting light, by a light source on the first user’s mobile computing device toward first user’s blood vessels (Figs. 42; Pars. 52, 58, 63-64, 269-272); Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claim 9, Langley, Russell in view of He discloses all the limitations as described above.  Additionally, Langley discloses wherein the image or video of the first user includes the first user’s face (Figs. 4-5; Pars. 26, 29, 39).
With respect to claims 14 and 20, Langley, Russell in view of He discloses all the limitations as described above.  Additionally, He discloses analyzed changes in blood volume comprise a photoplethysmography (PPG) measurement (Figs. 42; Pars. 52, 58, 63-64, 269-272).
With respect to claim 13, Langley, Russell in view of He discloses all the limitations as described above.  Additionally, Russell discloses wherein the personal information comprises credit cards, debit cards, gift cards, and/or pre-paid cards (Par. 79).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2013/0044920), Russell (US 2018/0176390), He (US 2016/0302677) in view of Milne (US 2009/0144162).
With respect to claim 11, Langley, Russell in view of He discloses all the limitations as described above.  Additionally, Langley discloses verifying by the server that the first user is a live, real person (Figs. 4-5; Pars. 39-41, 52-54).
Neither Langley, Russell nor He discloses prior to verifying the first user, verifying by the server that the first user has completed a predetermined amount of transactions to a predetermined number of different users through the unique identifier.  Milne discloses prior to verifying the first user, verifying by the server that the first user has completed a predetermined amount of transactions to a predetermined number of different users through the unique identifier (Pars. 68, 73, 74).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the request for transaction Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 12, Langley, Russell, He in view of Milne discloses all the limitations as described above.  Additionally, Milne discloses wherein the predetermined amount of transactions are at least five and the predetermined number of different users is at least five (Pars. 68, 73, 74).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2013/0044920), Russell (US 2018/0176390), He (US 2016/0302677) in view of Cronin (US 2015/0358316).
With respect to claim 15, Langley, Russell in view of He discloses all the limitations as described above.  Additionally, Langley discloses further comprising:
receiving by the server a second user’s personal information (Figs. 1; Pars. 6, 14, 21-22, 25-26, 28, 32);
transmitting a request from the server to the second user’s mobile computing device to capture reflected light from the second user’s blood vessels (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-50);
receiving by the server the light reflection data from the second user’s mobile computing device (Figs. 2, 5; Pars. 29, 35-36, 39-41, 49-52);
verifying by the server that the second user is a live, real person based on the analyzed changes in blood volume of the second user (Figs. 4-5; Pars. 39-41, 52-54);
Langley does not explicitly disclose unique identifier generated by a server in the system, transmitting transaction to the first user’s mobile computing device nor transmitting a notification from the server to the second user to prompting the second user to enter the unique identifier on the second user’s mobile computing device.  Russell disclose unique identifier generated by a server in the system (Fig. 12A; Par. 148), transmitting transaction to the first user’s mobile computing device (Pars. 19, 127, 129) and transmitting a notification from the server to the second user to prompting the second user to enter the unique identifier on the second user’s mobile computing device (Figs. 3A-B; Pars. 41-43).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the request for transaction authentication (Par. 49) of Langley in view of unique identifier generated by a server in the system (Fig. 12A; Par. 148), transmitting transaction to the first user’s mobile computing device (Pars. 19, 127, 129) and transmitting a notification from the server to the second user to prompting the second user to enter the unique identifier on the second user’s mobile computing device (Figs. 3A-B; Pars. 41-43) of Russell in order to conduct transaction with biometric verification (Langley, Par. 49) and to create a unique identifier based on what a user knows as personal identification (PIN) (Russell, Par. 148).  Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Langley nor Russell specifically disclose emitting light, by a light source on the user’s mobile computing device toward the second user’s blood vessels; measuring, by a photodiode on the second user’s mobile computing device data related to light reflected off of the second user’s blood vessels; and analyzing, via the processor, the changes in blood volume based on the reflection data from the user’s mobile computing device; storing data of the analyzed changes in blood volume of the second user on the non-transitory storage medium of the server.  He discloses emitting light, by a light source on the user’s mobile computing device toward the second user’s blood vessels (Figs. 42; Pars. 52, 58, 63-64, 269-272); measuring, by a photodiode on the second user’s mobile computing device data related to light reflected off of the second user’s blood vessels (Abstract, Figs. 1A-C, 42; Pars. 52, 63-64, 269-272); and analyzing, via the processor, the changes in blood volume based on the reflection data from the user’s mobile computing device (Figs. 42; Pars. 52, 63-64, 269-272); storing data of the analyzed changes in blood volume of the second user on the non-transitory storage medium of the server (Pars. 88, 250).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the capturing, measuring and analyzing of a user’s biometric using light sources of the user’s device during a purchase and payment transaction (Abstract, Figs. 3-5; Pars. 36, 50) of Langley, Russell in view of emitting light, by a light source on the user’s mobile computing device toward the second user’s blood vessels (Figs. 42; Pars. 52, 58, 63-64, 269-272); measuring, by a photodiode on the second user’s mobile Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Langley, Russell nor He specifically disclose transmitting a payment request from the first user’s mobile computing to the second user’s mobile computing; second user second user’s mobile computing device.  Cronin disclose transmitting a payment request from the first user’s mobile computing to the second user’s mobile computing (Figs. 3A-B; Pars. 41-43, 53); second user second user’s mobile computing device (Figs. 1-4; Pars. 11, 42, 46, 52).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the capturing, measuring and analyzing of a user’s biometric using light sources of the user’s device during a purchase and payment transaction (Abstract, Figs. 3-5; Pars. 36, 50) of Langley, Russell, He in view of transmitting a payment request from the first user’s mobile computing to the second user’s mobile computing (Figs. 3A-B; Pars. 41-43, 53); second user second user’s mobile computing device (Figs. 1-4; Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2013/0044920), Russell (US 2018/0176390), He (US 2016/0302677) in view of Hamedi (US 2016/0078471).
With respect to claim 16, Langley, Russell in view of He discloses all the limitations as described above.
Neither Langley, Russell nor He specifically disclose transmitting a notification, via the server, to the first user that a retailer user offers a reward to the first user for promoting the business of the retailer user by publicly posting information on at least one of the first user’s social media accounts; transmitting information from the first user’s mobile computing device to the retailer user regarding the number of friends or followers associated with each of the first user’s social media accounts; and displaying information to the first user’s mobile computing device regarding the details of the reward offered by the retailer user. Hamedi discloses transmitting a notification, via the server, to the first user that a retailer user offers a reward to the first user for promoting the business of the retailer user by publicly posting information on at least one of the first user’s social media accounts (Pars. 46, 49, 136,140, 159-160, 166, 198); Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 17, Langley, Russell, He in view of Hamedi discloses all the limitations as described above.  Additionally, Hamedi discloses wherein the reward comprises a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2013/0044920), Russell (US 2018/0176390), He (US 2016/0302677) in view of Quigley (US 2005/0251485).
With respect to claim 18, Langley, Russell in view of He discloses all the limitations as described above.
Neither Langley, Russell nor He specifically disclose transmitting a notification, by the server to the first user that the first user may schedule a payment to a charity during the transaction; automatically rounding the payment amount to the nearest whole number using the server displaying the actual payment amount and rounded payment amount on the first user’s mobile computing device; and making payment to the charity, wherein the payment comprises the difference between the actual payment amount and the rounded payment amount.  Quigley disclose transmitting a notification, by the server to the first user that the first user may schedule a payment to a charity during the transaction (Figs. 2, 4, 6-7; Pars. 27-32, 41); automatically rounding the payment amount to the nearest whole number using the server displaying the actual payment amount and rounded payment amount on the first user’s mobile computing device (Figs. 2, 4, 6-7; Pars. 27-32, 41); and making payment to the charity, wherein the payment comprises the difference between the actual payment amount and the rounded payment amount (Figs. 8; Pars. 8, 44-45).  Therefore, it would have been obvious for a person of ordinary skill in Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Tietzen et al. (US 2016/0203497); providing rewards based on transaction history, customers, demographics etc. (Abstract, Figs. 2-7; Pars. 92-93, 140-142).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/WODAJO GETACHEW/Examiner, Art Unit 3685

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685